Citation Nr: 0731770	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-12 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected left external 
popliteal nerve paralysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran has active military service, including active 
duty from December 1968 to September 1970 and inactive duty 
for training on March 15, 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied service connection for patellar 
osteoarthritis and chondromalacia of the right knee.  
Jurisdiction over this claim is with the RO in Waco, Texas.  

In April 2007, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran contends that his service-connected left leg 
neurological disability has resulted in disability of his 
right knee.  Assistance in substantiating a veteran's claim 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  A 
remand is necessary in this case to obtain an examination of 
the veteran's right knee and an opinion as to whether his 
service-connected left leg neurological disability has 
aggravated a right knee disorder.  

Service connection was established in a January 1997 rating 
decision for left lower extremity deep peroneal nerve palsy.  
In a March 1998 rating decision, the RO recharacterized this 
disability as deep popliteal nerve palsy, left leg.  In a 
June 1999 rating decision, the RO recharacterized this 
disability as deep popliteal nerve palsy, left leg with foot 
drop and atrophy distal to the knee.  In the May 2004 rating 
decision, the RO recharacterized this disability as left 
external popliteal nerve paralysis.
 
A March 2003 VA examination report provided evidence of 
symptomatic mild patellar osteoarthritis and symptomatic mild 
chondromalacia of the veteran's right knee.  An October 2003 
VA clinic note reports that the veteran's peroneal neuropathy 
of the left side causes additional stress on his right knee 
and results in the need for a right knee brace.  

A claim for secondary service connection includes not only a 
claim for causation but also a claim for aggravation of the 
nonservice-connected disorder by the service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995).  While the veteran was afforded a VA 
examination in March 2004, the examiner failed to address 
whether the veteran's service-connected disability of the 
left peroneal nerve results in aggravation of his right knee 
disorder.  That examiner stated that the veteran's right knee 
disorder was not secondary to his left peroneal nerve 
disability.  In so doing, the examiner repeatedly stated that 
his opinion was based largely on evidence that the veteran 
had complained of right knee symptoms prior to the onset of 
his left peroneal nerve disability.  That the veteran's right 
knee disorder may have preceded his service-connected 
disability of the left leg is not a bar for a grant of 
secondary service connection based upon aggravation.  

Therefore, on remand, the veteran should be afforded another 
VA examination and another opinion obtained that includes 
properly addressing aggravation under 38 C.F.R. § 3.310.  

Finally, the VCAA letter sent to the veteran in December 2003 
is inadequate, and he should be provided appropriate notice 
on remand.  See 38 U.S.C.A. § 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for a right 
knee disorder on a direct basis and on a 
secondary basis; (2) the information and 
evidence that VA will seek to obtain on 
his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  A copy of this notification 
must be associated with the claims folder.

2.  Thereafter, schedule the veteran for a 
VA orthopedic examination of his right 
knee.  All necessary tests are to be 
conducted.  The veteran's claims file must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current disorder of 
the right knee has been aggravated by the 
veteran's service-connected left leg 
neurological disability.  

Aggravation means any increase in severity 
of the right knee disorder that is 
proximately due to or the result of the 
left leg neurological disability, and not 
due to the natural progress of the right 
knee disorder.

A complete rationale must be provided for 
any opinion rendered.  

3.  After insuring that the above 
development is complete, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, he and his representative 
must be furnished a supplemental statement 
of the case and afforded an appropriate 
period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

